     Case 2:20-cv-08873-MWF-SK Document 19 Filed 12/02/20 Page 1 of 1 Page ID #:162




 1

 2                                                                            JS-6
 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                           CENTRAL DISTRICT OF CALIFORNIA
 7

 8
      TIFFANY HERD, an individual,
 9                                                  Case No: CV 20-8873-MWF (SKx)
                        Plaintiff,
10
      vs.
11                                                   ORDER GRANTING
                                                     STIPULATION UPON REMAND
12    SMART & FINAL STORES, LLC, a
      California limited liability company;
13
      MATTHEW DeWOLF, an individual;
14    and DOES 1 through 10, inclusive,
15                      Defendants.
16

17

18          Upon consideration of the parties’ Stipulation Upon Remand, and for good cause

19    shown, IT IS HEREBY ORDERED that this matter is remanded to the San Luis Obispo

20
      County Superior Court.

21
            IT IS SO ORDERED.

22
      Dated: December 2, 2020
23                                        MICHAEL W. FITZGERALD
                                          United States District Judge
24

25
